Filed 5/18/15 P. v. Hartwell CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B259536
                                                                           (Super. Ct. No. 14C-02514)
                 Plaintiff and Respondent,                                  (San Luis Obispo County)

v.

KIT RUDKIN HARTWELL,

                   Defendant and Appellant.



                   Kit Rudkin Hartwell appeals from the judgment entered after he pled guilty to
assault by means likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(4))1 and
admitted a great bodily injury enhancement (§ 12022.7, subd. (a)). The probation report
reflects that appellant grabbed and threw his mother to the ground, banged her head against
the cement four or five times, and slammed her down over and over again. Before
sentencing, a psychologist opined that appellant suffered from a schizophrenic spectrum
disorder or a delusional disorder. The trial court denied probation, sentenced appellant to
five years state prison, and ordered appellant to pay a $1,500 restitution fine (§ 1202.4,
subd. (b)), a $1,500 fine (§ 1202.45), a $40 court security fee (§ 1465.8) and a $30 criminal
conviction assessment fee (Gov. Code, § 70373).



1   All statutory references are to the Penal Code unless otherwise stated.
              Appellant filed a motion to recall the sentence (§ 1170, subd. (d)), which was
denied, a notice of appeal, and a request for certificate of probable cause which was denied
by the trial court. (§ 1237.5, subd. (a).) We appointed counsel to represent appellant in this
appeal. After counsel’s examination of the record, he filed an opening brief in which no
issues were raised.
              On March 17, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has been
received.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                        YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                              2
                                 Michael L. Duffy, Judge

                        Superior Court County of San Luis Obispo

                           ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Appellant.


             No appearance for Respondent.




                                             3